I concur in the result of the opinion of the Court upon the ground that Complainant failed to carry the burden *Page 215 
of overcoming the presumption that the will was destroyed animo revocandi. Even if defendant's evidence as to the circumstances surrounding the destruction of the will should be rejected, the fact remains that Mrs. Taylor had possession of the will and could have destroyed it at any time before her death and after her last declaration offered by Complainant as to her intended disposition of the estate was made. These declarations, therefore, do not carry the burden for Complainant if, indeed, they can be classified as "stringent" evidence as is required by cases cited in the opinion. It would be idle to grant the relief sought by the bill unless Complainant can produce evidence of this character when the will is propounded and contested in the Circuit Court. If she had made a prima facie showing by the character of the evidence required that the will was never revoked I think the will should be set up and all issues pertaining to testamentary intent and capacity remitted to the Circuit Court for trial.
In my opinion, for reasons set forth in Allman v. Freeman1, Hamilton Equity, this day decided, the Chancery Court is without jurisdiction to decide such issues.
1 Opinion not designated for publication. *Page 216